Citation Nr: 0119861	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The appellant served on active duty with the Air Force from 
January 1954 to October 1957 (and in the inactive Reserve 
thereafter until rendered ineligible in January 1959 because 
of his left knee disability).  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1998 rating decision by the Roanoke, Virginia, RO, which 
denied service connection for a left knee disability.


REMAND

The Board notes there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999),  withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

The appellant claims he suffers from a left knee disability 
as a result of injuries sustained during service.  The 
appellant's service entrance examination and attendent 
medical questionnaire are negative for any subjective 
complaints or objective findings of a left knee disability.  
During service in May 1954, he had complaints of left 
posterior knee pain for three weeks.  Clinically, there were 
no abnormalities noted at that time.  Likewise, the 
separation examination report and attendent medical 
questionnaire are negative for any subjective complaints or 
objective findings of a left knee disability.  

However, approximately a year after service, an October 1958 
private medical record noted a history of left knee pain 
since 1952; and current clinical findings included hamstring 
muscle spasm and marked crepitation on [left knee] flexion.  
A December 1958 U.S. Naval Hospital physician's letter stated 
that appellant provided a history of repeated injuries to the 
left knee during the past 6 years.  Current x-rays revealed 
avascular necrosis of the left knee femoral condyles; and 
osteochondritis dissecans of the left knee was diagnosed.  
However, actual clinical records of such Naval Hospital 
treatment are not of record and it is unclear whether the RO 
has adequately sought them.

In a February 1994 letter, a physician reported that 
appellant had developed severe degenerative joint disease of 
the left knee.  It was also reported that appellant had 
undergone a left valgus osteotomy.  In 1995, clinical records 
indicated that x-rays showed degenerative spurring in the 
feet.  It was noted that secondary causes of appellant's 
osteoarthritis might include calcium pyrophosphate deposition 
disease and hemochromatosis.  Another 1995 clinical record 
noted that appellant recalled jamming his left knee in two 
airplane crashes during service in 1957; that sometime 
thereafter, he had twisted the knee and it "snapped" and 
that this eventually resulted in a 1979 procedure for removal 
of calcium pieces from that knee; and that about 10 years 
later, a left knee wedge osteotomy was performed.  Current 
diagnoses included rheumatoid arthritis of the metacarpal 
joints; and "[o]steoarthritis of the neck, acromioclavicular 
joint, and...knees.  Some of this is post-traumatic."  An 
August 1996 medical record (apparently employment related) 
states that appellant had generalized osteoarthritis, 
including the knees.  Since it is unclear whether the RO has 
attempted to obtain all relevant private and employment 
medical records, they should be sought and associated with 
the claims folder.  

Furthermore, appellant underwent VA orthopedic examination in 
June 1998; and diagnoses included osteoarthritic changes and 
disease of the knees.  The Board notes, however, that the VA 
examiner did not express an opinion as to whether appellant's 
left knee disability was incurred in, or aggravated by, his 
military service.  Therefore, the Board deems it necessary 
for the RO to arrange additional VA examination(s) in order 
to determine the nature and etiology of any currently 
diagnosed left knee disability.  Appellant is hereby advised 
that failure to report to any scheduled VA examination, 
without good cause, may result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2000).  If appellant fails to report to 
any scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the appellant.

In addition, appellant also maintains that his service 
medical records are incomplete.  In a 1998 statement, 
appellant claims he suffered a left knee injury while 
attempting to board an aircraft while stationed at Lakenheath 
R.A.F. in England in the summer of 1955.  He states he was 
treated at the base dispensary.  Likewise, in other 1998 
statements, he claims he suffered a second injury to his left 
knee when (a) the aircraft he was aboard was forced to make 
an emergency landing in the summer of 1956, with subsequent 
treatment at Wright-Patterson Air Force Base, Dayton, Ohio, 
and/or (b) at Lockbourne Air Force Base, Columbus, Ohio, with 
treatment at the base dispensary.  In light of the fact that 
it is unclear whether the RO has obtained all available 
service medical records, the Board believes that further 
development would be desirable.  The RO should again attempt 
to locate and obtain any additional service medical records.  

Furthermore, the Board notes that appellant has stated that 
he is currently in receipt of Social Security Administration 
(SSA) disability benefits.  Since it is unclear whether the 
RO has attempted to obtain such SSA records, they should be 
sought and associated with the claims folder.  See Lind v. 
Principi, 3 Vet. App. 493 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The RO should arrange for an 
exhaustive search for any additional 
service medical records (to include 
treatment at Lakenheath R.A.F. Station in 
England in the summer of 1955; and Wright-
Patterson Air Force Base, Dayton, Ohio and 
Lockbourne Air Force Base, Columbus, Ohio, 
in the summer of 1956) and any inactive 
Reserve medical records (including actual 
clinical records of treatment received 
approximately in December 1958 at the U.S. 
Naval Hospital, St. Albans, Long Island, 
New York), through any appropriate 
organization, including the National 
Personnel Records Center.  The efforts to 
obtain such records should be documented.  

3.  The RO should contact appellant and 
inquire as to where he has received 
medical treatment for his left knee 
disability prior to, and after, military 
service.  After obtaining the necessary 
releases, the RO should then contact the 
named medical providers and request copies 
of all medical records not already 
associated with the claims file.  All 
records obtained should be associated with 
the claims file.  

4.  The RO should contact SSA in order to 
obtain a copy of that agency's decision 
with respect to the appellant's claim for 
disability benefits, together with copies 
of all available medical records 
considered in arriving at that decision.  
The appellant should be requested to sign 
and submit any necessary consent forms to 
release such medical records to the VA.  
All records obtained should be associated 
with the claims file.

5.  The RO should request appellant to 
provide any relevant employment medical 
records that he may have in his 
possession, as well as the complete name 
and address of his former employer(s).  
Any relevant employment medical records 
should be obtained, such as employment 
physical examination reports.  These 
records should be associated with the 
claims folder.  The appellant should be 
requested to sign and submit any 
necessary consent forms to release such 
employment medical records to the VA.

6.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000; 
38 C.F.R. § 3.159 (2000).

7.  The RO should arrange appropriate VA 
examination(s), such as orthopedic, in 
order to ascertain the nature and etiology 
of any left knee disability manifested.  
The examiner(s) should thoroughly review 
the claims folder and a copy of this 
Remand prior to examination(s), and, 
express an opinion as to whether it is at 
least as likely as not that (a) any 
currently diagnosed left knee disability 
had its onset during service or was 
otherwise related to service, or, (b) if 
any left knee disability preexisted 
service, did it undergo a permanent 
increase in severity during service that 
was not due to natural progression of a 
disease process.  The examiner(s) should 
provide supporting rationale for all 
opinions expressed.  

8.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the examination(s) 
sent to him.

9.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to service connection for a 
left knee disability.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. P. Harris
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



